 1

 2

 3

 4

 5                            UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF WASHINGTON
 6

 7                                         ) Case No. 17-14012 TWD Ch. 13
     In re:                                )
 8      Douglas Burrell Williams           ) REPLY TO TRUSTEE’S MOTION TO
        Terri Denise Barnes                ) DISMISS CASE
 9                                         )
                                           )
10                                         )
     Debtor(s)
                                           )
11         COMES NOW, Debtor, by and through counsel, respond to the Trustee’s Motion to
12   Dismiss, in support of thereof alleges the following:

13
             1. It appears that there was a disruption in payments from Debtor’s new employer but,
14              to counsel’s knowledge, payments have resumed as of February 6, 2020;
15
             2. Debtor is not opposed to strict compliance with a 10-day notice;
16
             WHEREFORE, based on the facts above, debtor requests an order denying or
17
     continuing the Trustee’s motion to dismiss.
18
             DATE: February 12, 2020
19

20                                                           Respectfully submitted:

21                                                           /s/ Mark A. Ditton #45432   ______
                                                             Mark A. Ditton, WSBA#45432
22
                                                             NW Debt Relief Law Firm
                                                             1312 Main Street
23
                                                             Vancouver, WA 98660
24                                                           360-831-0893

25




     REPLY
 1
                                     CERTIFICATE OF SERVICE
 2

 3
             The undersigned certifies that a copy of the foregoing was served upon all creditors and

 4   interested parties on the attached mailing matrix by sending a true, full and exact copy enclosed

 5   in a sealed envelope by regular postage, prepaid, U.S. Mail, or, where specified, electronically:

 6   Served electronically:
     Office of the U.S. Trustee;
 7   Jason Wilson-Aguilar; case trustee
 8
     Dated this 12th Day of February, 2020.
 9
                                                          /s/ Mark A. Ditton #45432
10                                                        Mark A. Ditton, WSBA #45432
                                                          Attorney for Debtor(s)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     REPLY
Label Matrix for local noticing                Aarons Sales & Lease                           Accredited Home Lender
0981-2                                         Attn: Bankruptcy                               15253 Avenue Of Science
Case 17-14012-TWD                              309 E Paces Ferry Rd Ne                        San Diego, CA 92128-3437
Western District of Washington                 Atlanta, GA 30305-2367
Seattle
Wed Feb 12 10:33:40 PST 2020
American General Financial/Springleaf Fi       Ashley Funding Services, LLC its successors    Avant Credit, Inc
Springleaf Financial/Attn: Bankruptcy De       assigns as assignee of Laboratory              640 N La Salle St
Po Box 3251                                    Corporation of America Holdings                Suite 535
Evansville, IN 47731-3251                      Resurgent Capital Services                     Chicago, IL 60654-3731
                                               PO Box 10587
                                               Greenville, SC 29603-0587
Barclay                                        Barclays Bank Delaware                         Barclays Bank Delaware
PO Box 8801                                    100 S West St                                  POB 8803
Wilmington, DE 19899-8801                      Wilmington, DE 19801-5015                      Wilmington, DE 19899-8803



Barclays Bank Deleware                         Terri Denise Barnes                            Capital One
100 S West St.                                 4837 South Holden St. #2                       Attn: General Correspondence/Bankruptcy
Wilmington, DE 19801-5015                      Seattle, WA 98118-4144                         Po Box 30285
                                                                                              Salt Lake City, UT 84130-0285


Cardworks/CW Nexus                             Comenitycapital/haband                         Credit One Bank Na
Attn: Bankruptcy                               Po Box 182125                                  Po Box 98873
Po Box 9201                                    Columbus, OH 43218-2125                        Las Vegas, NV 89193-8873
Old Bethpage, NY 11804-9001


Mark Ditton                                    Fingerhut                                      First Svgs Bk-blaze
Northwest Debt Relief Law Firm                 6250 Ridgewood Rd                              Po Box 5096
1312 Main Street                               St Cloud, MN 56303-0820                        Sioux Falls, SD 57117-5096
Vancouver, WA 98660-2919


Fst Premier                                    IRS                                            (p)JEFFERSON CAPITAL SYSTEMS LLC
601 S Minneapolis Ave                          PO Box 7346                                    PO BOX 7999
Sioux Falls, SD 57104                          Philadelphia, PA 19101-7346                    SAINT CLOUD MN 56302-7999



LVNV Funding, LLC its successors and assigns   LVNV Funding, LLC its successors and assigns   Lending Club Corp
assignee of Echelon Diversified Fund, LP       assignee of FNBM, LLC                          71 Stevenson St
Resurgent Capital Services                     Resurgent Capital Services                     Suite 300
PO Box 10587                                   PO Box 10587                                   San Francisco, CA 94105-2985
Greenville, SC 29603-0587                      Greenville, SC 29603-0587

MERRICK BANK                                   Midland Credit Management                      Midland Funding LLC
Resurgent Capital Services                     2365 Northside Dr. Ste. 300                    PO Box 2011
PO Box 10368                                   San Diego, CA 92108-2709                       Warren MI 48090-2011
Greenville, SC 29603-0368


Montgomery Ward                                North Coast Credit Uni                         (p)PORTFOLIO RECOVERY ASSOCIATES LLC
c/o Creditors Bankruptcy Service               1100 Dupont St                                 PO BOX 41067
P.O. Box 800849                                Bellingham, WA 98225-3113                      NORFOLK VA 23541-1067
Dallas, TX 75380-0849
Premier Bankcard, Llc                                Quantum3 Group LLC as agent for                      Quantum3 Group LLC as agent for
Jefferson Capital Systems LLC Assignee               MOMA Funding LLC                                     Sadino Funding LLC
Po Box 7999                                          PO Box 788                                           PO Box 788
Saint Cloud Mn 56302-7999                            Kirkland, WA 98083-0788                              Kirkland, WA 98083-0788


Seventh Avenue                                       Synchrony Bank/ JC Penneys                           Synchrony Bank/Chevron
Seventh Avenue, Inc                                  Attn: Bankruptcy                                     Attn: Bankruptcy
1112 7th Ave                                         Po Box 956060                                        Po Box 956060
Monroe, WI 53566-1364                                Orlando, FL 32896-0001                               Orlando, FL 32896-0001


Synchrony Bank/Walmart                               United States Trustee                                Douglas Burrell Williams
Attn: Bankruptcy                                     700 Stewart St Ste 5103                              4837 South Holden St. #2
Po Box 956060                                        Seattle, WA 98101-4438                               Seattle, WA 98118-4144
Orlando, FL 32896-0001


Jason Wilson-Aguilar
600 University St #1300
Seattle, WA 98101-4102




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Jefferson Capital Systems LLC                        Portfolio Recovery Associates, LLC                   End of Label Matrix
Po Box 7999                                          POB 41067                                            Mailable recipients      39
Saint Cloud Mn 56302-9617                            Norfolk VA 23541                                     Bypassed recipients       0
                                                                                                          Total                    39
